UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: May 31 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 58.1% BASIC MATERIALS– 7.8% Buckeye Technologies, Inc. $ Compass Minerals International, Inc. Owens-Illinois, Inc.* 1,356,770 CONSUMER, CYCLICAL– 15.3% Cinemark Holdings, Inc. Coinstar, Inc.* Hasbro, Inc. International Game Technology Interval Leisure Group, Inc. Mobile Mini, Inc.* 2,642,623 CONSUMER, NON-CYCLICAL– 12.2% Teleflex, Inc. Towers Watson & Co. - Class A WD-40 Co. Weight Watchers International, Inc. 2,105,632 ENERGY– 4.3% Dresser-Rand Group, Inc.* INDUSTRIAL– 11.4% Blount International, Inc.* Clean Harbors, Inc.* Hillenbrand, Inc. Landstar System, Inc. 1,969,656 TECHNOLOGY– 7.1% Broadridge Financial Solutions, Inc. Synopsys, Inc.* 1,223,133 TOTAL COMMON STOCKS (Cost $9,757,811) Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of February 28, 2013 (Unaudited) Principal Amount SHORT-TERM INVESTMENTS– 41.9% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $7,237,717) TOTAL INVESTMENTS – 100.0% (Cost $16,995,528) $ Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Bernzott U.S. Small Cap Value Fund NOTES TO SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) Note 1 – Organization Bernzott U.S. Small Cap Value Fund (the ‘‘Fund’’) is organized as a diversified series of Investment Manager Series Trust (formerly, Claymore Trust), a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s primary investment objective is to provide capital appreciation. The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on September 11, 2012. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one Fund are allocated in proportion to the net assets of each Fund except where allocation of direct expenses to each Fund or an alternative allocation method can be more appropriately made. The Bernzott U.S. Small Cap Value Fund incurred offering costs of approximately $56,368, which are being amortized over a one-year period from September 11, 2012 (commencement of operations). Bernzott U.S. Small Cap Value Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued February 28, 2013 (Unaudited) Note 3 – Federal Income Taxes At February 28, 2013, gross unrealized appreciation and depreciation on investments, based on cost for federal income tax purposes were as follows: Cost of investments $
